EXHIBIT 10.19

RAYONIER INCENTIVE STOCK PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT is made by and between Rayonier Inc. (the “Company”) and the
individual accepting and agreeing to the terms hereof (the “Optionee”), pursuant
to the Rayonier Incentive Stock Plan (the “Plan”), effective upon such
execution. (Terms not defined herein have the same meaning as in the Plan.)

WHEREAS, the Optionee is a Key Employee of the Company and the Company through
the Plan’s Committee has approved the grant of Non-Qualified Stock Options under
the Plan to the Optionee.

NOW, THEREFORE, in consideration of the Terms and Conditions of this Agreement
and pursuant to the Plan, the parties agree as follows:

 

1. Grant of Options. The Company has granted to the Optionee the right and
option to purchase from the Company at a fixed exercise price all or any part of
the number of common shares of the Company, as such Common Shares are presently
constituted (the “Common Shares”), specified in the Merrill Lynch Benefits
OnLine website (the “Grant”).

 

2. Terms and Conditions. It is understood and agreed that the Option evidenced
hereby is subject to the provisions of the Plan (which are incorporated herein
by reference) and the following Terms and Conditions:

 

  a. Expiration Date. The Option evidenced hereby shall expire ten years
following the date of grant or earlier upon termination as specified in the
Plan.

 

  b. Exercise of Option. The Option evidenced hereby shall be exercisable from
time to time pursuant to the electronic exercise or other procedures adopted by
the Company from time to time and communicated to the Optionee.

 

  c. Withholding Taxes. Without regard to the method of exercise and payment,
the Optionee shall pay to the Company, upon notice of the amount due, any
withholding taxes payable with respect to such exercise.

 

  d. Exercise Schedule - The Option granted hereby shall become exercisable only
after one year of the Optionee’s continuous employment with the Company
immediately after the date of grant and may be exercised thereafter at any time,
or from time to time, but only to the extent of one-third of the total number of
shares covered by the Option under this Agreement after the first anniversary of
such grant, only to the extent of two-thirds of such total number of shares
after the second anniversary thereof, and in full only after the third
anniversary thereof, and in any event only during the continuance of the
Optionee’s said employment.

 

  e. Compliance with Laws and Regulations. The Option evidenced hereby is
subject to restrictions imposed at any time on the exercise or delivery of
shares in violation of the By-Laws of the Company or of any law or governmental
regulation that the Company may find to be valid and applicable.

 

  f.

Interpretation. Optionee acknowledges that this Agreement is governed by the
Plan, a copy of which Optionee hereby acknowledges having received, and by such
administrative rules and regulations relative to the Plan and not inconsistent
therewith, as



--------------------------------------------------------------------------------

 

may be adopted and amended from time by the Committee (the “Rules”). Optionee
agrees to be bound by the terms and provisions of the Plan and the Rules, the
terms of which are incorporated here in by reference.

 

  g. Transfer Restrictions. In addition to the restrictions on transferability
imposed by the Plan, this Option is not transferable other than by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined in the Internal Revenue Code of 1986, as amended, or Title I of
the Employee Retirement Income Security Act, or the rules thereunder.

 

3. Governing Law. This Agreement is issued, and the Option evidenced hereby is
granted, in Jacksonville, Florida, and shall be governed and construed in
accordance with the laws of the State of Florida.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officer, the day and year of the grant.

 

Rayonier Inc. By:  

 

  W. Edwin Frazier, III   Senior Vice President, Chief Administration Officer
and Corporate Secretary

 

Accepted and Agreed:

 

Optionee Date:  

 